Exhibit 10.2

[DCT LETTERHEAD]

April 29, 2018

CONFIDENTIAL

Matthew T. Murphy

2534 S. St. Paul Street

Denver, CO 80210

Dear Mr. Murphy:

DCT Industrial Trust Inc. (the “Company”) intends to enter into an Agreement and
Plan of Merger (the “Merger Agreement”), pursuant to which the Company will be
acquired by Prologis, Inc. (the “Proposed Transaction”). In connection with the
Proposed Transaction and as a material inducement to the parties entering into
the Merger Agreement, you and the Company are entering into this letter
agreement (this “Agreement”), which sets forth certain noncompetition
restrictions that shall be enforceable as of the date hereof and shall survive
the Proposed Transaction; provided that this Agreement will terminate and be of
no further force or effect in the event that a Change in Control (as defined in
the Company’s Executive Change in Control and Severance Plan) has not occurred
within one year after the date hereof.

During your employment or other service relationship with the Company, any of
its subsidiaries and/or any successor entity thereto and continuing during the
one-year period following termination of your employment for any reason, you
shall not, directly or indirectly:

 

  (i) engage in any element of the principal business of the Company in the
United States, which such principal business constitutes any commercial activity
comprising any one or more of the ownership, acquisition, development or
management of industrial real estate (the “Business”), other than for the
Company or its subsidiaries; or

 

  (ii) render any services to any person, corporation, partnership or other
entity (other than the Company or its subsidiaries) engaged in any element of
the Business.

You acknowledge the following provisions of Colorado law, set forth in Colorado
Revised Statutes Section 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

(a) Any contract for the purchase and sale of a business or the assets of a
business;



--------------------------------------------------------------------------------

(b) Any contract for the protection of trade secrets;

(c) Any contract provision providing for the recovery of the expense of
educating and training an employee who has served an employer for a period of
less than two years; and

(d) Executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.

You acknowledge that this Agreement is executed for the protection of trade
secrets under Section 8-2-113(2)(b), and is intended to protect the confidential
information and trade secrets of the Company. You also acknowledge that you are
“executive [or] management personnel” within the meaning of
Section 8-2-113(2)(d).

By signing this Agreement, you consent to be bound by the terms of
noncompetition provisions as set forth herein. This Agreement shall not be
construed as creating any contract for continued services between you and the
Company, any of its subsidiaries or successor entities thereof, and nothing
herein contained shall give you the right to be retained as an employee of the
Company, any of its subsidiaries or any successor thereto. This Agreement is
delivered and shall be enforceable in accordance with the laws of the State of
Colorado, and shall be construed in accordance therewith.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

Sincerely, DCT INDUSTRIAL TRUST INC.

/s/ John G. Spiegleman

Name: John G. Spiegleman Title: Executive Vice President

 

Accepted and agreed to by:

/s/ Matthew T. Murphy

Name: Matthew T. Murphy

4/29/2018

Date: April 29, 2018

[Signature Page – Letter Agreement]